Citation Nr: 0827165	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO. 02-17 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for angina pectoris with hypertension and sinus tachycardia.

2. Entitlement to a disability rating in excess of 10 percent 
for bilateral tinnitus.

3. Entitlement to an effective date earlier than December 9, 
2002 for a grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1954 to November 
1956 and from November 1960 to November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). This matter 
was previously before the Board and was remanded in September 
2003 and January 2006.


FINDINGS OF FACT

1. The veteran's angina pectoris with hypertension and sinus 
tachycardia is not manifested by an estimated workload of 
METs of between 5 and 7 which results in dyspnea, fatigue, 
angina, dizziness, or syncope nor evidence of congestive 
heart failure or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

2. The current single 10 percent disability rating assigned 
for tinnitus is the maximum scheduler rating allowed under 
the applicable VA rating criteria.

3. On December 9, 2002, the RO received a written statement 
from the veteran which was interpreted as requesting 
entitlement to service connection for tinnitus.

4. There is no communication from the veteran prior to 
December 9, 2002 that constitutes a formal or informal claim 
for entitlement to service connection for tinnitus.




CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 30 percent for angina pectoris with hypertension 
and sinus tachycardia have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7005 (2007).

2. There is no legal basis for the assignment of a scheduler 
rating in excess of 10 percent for the veteran's tinnitus, to 
include a separate 10 percent rating for each ear.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson,  451 F.3d 1344 (Fed. 
Cir. 2006).

3.  The criteria for an effective date prior to December 9, 
2002 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In November 2002, April 2004, April 2006, and September 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

All the notice was not timely. However, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the December 2006 supplemental 
statement of the case after he received appropriate VCAA 
notice in the April 2006 VCAA letter. Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating cardiovascular and tinnitus 
disabilities in the November 2002 and August 2004 statements 
of the case. Additionally, the Board finds that the essential 
fairness of the adjudication process was not affected by this 
error as the December 2006 supplemental statement of the case 
readjudicated the increased rating claim after the November 
2002 and August 2004 statements of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Increased Ratings Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected cardiovascular disability 
warrants a higher disability rating. Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Angina Pectoris with Hypertension and Sinus Tachycardia

The veteran's disability has been rated by the RO as 
analogous to arteriosclerotic heart disease (coronary artery 
disease) and has been rated under the provisions of 
Diagnostic Code 7005. See 38 C.F.R. § 4.20 (When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.). 

The veteran's service-connected angina pectoris with 
hypertension and sinus tachycardia is currently rated as 30 
percent disabling under Diagnostic Code 7005. In order to 
warrant the next higher disability rating of 60 percent, the 
veteran's cardiovascular disability must be manifested by 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METS, but not 
greater than 5 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent. A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7005. 

Diagnostic Code 7005 incorporates objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop. METs are measured by means of a treadmill test; 
however, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension. If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable." See 38 C.F.R. § 4.104, Note 2.

The evidence of record includes an October 2001 VA 
examination report which shows that it was the examiner's 
opinion that the veteran's functional capacity could be 
estimated at 5 METs or less. However, the estimation was not 
supported by any rationale.

A May 2004 VA examination report shows that the examiner 
noted that the last exercise test was conducted in December 
1999 and had to be discontinued because of a hypertension 
response. The estimated METs at that time were 7. The May 
2004 VA examiner stated that since the exercise test was 
contraindicated, he obtained an activity level description 
from the veteran and gave an estimated METs of less than 3. 
However, the examiner stated that this low score was the 
result of musculoskeletal imitations rather than 
cardiovascular limitations.

The same VA examiner reviewed the claims file in November 
2006 but declined to provide an estimation. The examiner 
explained that he was unable to estimate the level of 
activity expressed in METs at which dyspnea, fatigue, angina, 
dizziness, or syncope would develop as a result of the 
veteran's coronary artery disease without resorting to mere 
speculation.

A November 2006 VA examination report reflects that the 
examiner thoroughly reviewed the veteran's medical records. 
In his review, the examiner noted that an April 2006 VA 
treatment record showed left ventricular ejection fraction of 
64%. After reviewing the veteran's extensive medical record, 
the examiner stated that it was not possible to provide an 
estimate of the level of activity expressed in METs at which 
dyspnea, fatigue, angina, dizziness or syncope developed in 
the veteran. The examiner noted that the veteran's medical 
records showed that he was sufficiently disabled from other 
causes, including a low back condition, to be unable to 
exercise enough to develop dyspnea, fatigue, angina, 
dizziness or syncope. The examiner stated that he was not 
able to provide an opinion of estimate of the level of 
activity expressed in METS at which dyspnea, fatigue, angina, 
dizziness or syncope would develop as the result of his 
coronary artery disease without resorting to mere 
speculation.

A February 2008 medical opinion noted that an August 2007 VA 
cardiology note showed that although the veteran still had 
chest pressure with heavy exertion, the veteran's main 
complaint was back pain which limited his walking. The 
physician stated that the veteran needed to be evaluated in a 
clinic and assessed for the current level of activity and to 
determine if he could walk on a treadmill. The examiner also 
suggested the Board review the "Specific Activity 
Questionnaire" which the veteran completed. The physician 
noted that the left ventricular ejection fraction (LVEF) did 
not correlate with the degree of cardiovascular disability 
that the veteran experiences. An attached "Specific Activity 
Questionnaire", dated May 2008 and completed by the veteran, 
showed that he alleged that the only activities he could do 
without shortness of breath, chest discomfort and fatigue 
were eating, getting dressed, working at a desk and taking a 
shower.

Overall, the medical evidence shows that objective METs 
cannot be obtained because exercise testing is 
contraindicated, and an estimation of METs based on objective 
criteria and supported by a rationale have not been produced 
despite multiple requests. In all cases where an estimation 
of METs has been provided, the examiner has either estimated 
METs without providing a rationale for the estimation or the 
rationale indicates that the limitations resulting in 
dyspnea, fatigue, angina, dizziness or syncope are from 
musculoskeletal limitations and not the veteran's heart 
disease. 

The Board has considered the veteran's May 2008 "Specific 
Activity Questionnaire" in which the veteran alleges that he 
cannot do anything except for eat, get dressed, work at a 
desk and take a shower without experiencing shortness of 
breath, chest discomfort, and fatigue, symptoms which the 
veteran alleges are due to his service-connected 
cardiovascular disability. 

Although the veteran is competent to describe when he 
experiences symptoms such as shortness of breath, chest 
discomfort, and fatigue, the veteran is not competent to 
address the etiology of his current physical limitations. 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). As such, 
the Board does not find this statement to be competent 
evidence that the veteran's described physical limitations 
are due to his service-connected cardiovascular disability.

Not only is the statement not competent medical evidence, it 
is also contradicted by the competent medical evidence of 
record. In his May 2008 questionnaire, the veteran is 
alleging extreme physical limitations based solely on the 
symptoms of his service-connected cardiovascular disability; 
however, the competent medical evidence of record shows that 
the veteran is very limited by nonservice-connected 
musculoskeletal problems, such as back pain (see the May 2004 
and November 2006 VA examination reports and the August 2007 
VA cardiology note). 

Therefore, the Board finds that there is no competent medical 
evidence showing that the manifestations of the veteran's 
angina pectoris with hypertension and sinus tachycardia more 
closely approximate the criteria for a 60 percent disability 
rating as it does not show that the veteran's service-
connected disability is manifested by a workload of greater 
than 3 METS, but not greater than 5 METS which results in 
dyspnea, fatigue, angina, dizziness, or syncope.

Bilateral Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral. 
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 
6260. As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Earlier Effective Date Claim

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400. An exception to this general rule applies 
if a claim is received within one year from separation from 
service. In that case, the effective date shall be the day 
following separation from service. See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151. A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p). An informal 
claim is any communication indicating an intent to apply for 
one or more benefits. The benefit sought must be identified. 
38 C.F.R. § 3.155. The mere presence of medical evidence of a 
disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly. VA is not 
required to conjure up issues not raised by the claimant. 
Brannon v. West, 12 Vet.App. 32, 35 (1998).

In the present case, as to the issue of entitlement to 
service for tinnitus, the veteran filed a statement on 
December 9, 2002 which was interpreted by the RO as a claim 
for entitlement to service connection for tinnitus. In this 
December 2002 statement, the veteran specifically stated that 
he wanted to file a service connection claim for tinnitus. 
Prior to this date, there is no communication from the 
veteran expressing a desire to apply for service connection 
for tinnitus. The veteran did submit a statement which was 
received in May 2001 which stated that he wanted to file a 
claim for "loss of hearing." The statement makes no mention 
of tinnitus or any of the symptoms of tinnitus, such as 
ringing or buzzing in the ears. As such, this statement 
cannot be considered a claim for tinnitus. There is nothing 
else in the record prior to December 9, 2002 that can be 
construed as an application for service connection benefits 
for tinnitus. Thus, there is no basis for awarding service 
connection for tinnitus prior to December 9, 2002 (the date 
of receipt of the claim).

The Board is bound by VA laws and regulations, and in the 
present case there is simply no legal basis for finding that 
an earlier effective date is warranted.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating in excess of 30 percent for angina 
pectoris with hypertension and sinus tachycardia is denied.

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.

An effective date earlier than December 9, 2002 for a grant 
of service connection for bilateral tinnitus is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


